The matter in dispute in this case is the title to a city lot in Baton Rouge. The suit was dismissed on a plea to the jurisdiction of the court; and the plaintiff has appealed. The defendants have moved to dismiss the appeal on the ground that there is no allegation as to the value of the property sued for. In answer to the motion the plaintiff has filed affidavits of two real estate dealers, and his own affidavit, showing that the property is worth $2,500, which is $500 above the minimum limit of this court's appellate jurisdiction. As the affidavits are not contradicted, we assume that the property is appraised correctly at $2,500. This court has original jurisdiction to determine questions of fact affecting the appellate jurisdiction of any case before the court. Const. 1921, art. 7, § 10.
The motion to dismiss the appeal is overruled.